Citation Nr: 9914230	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-15 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. F.C.


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel







INTRODUCTION

The veteran had active service from January 1967 to September 
1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1996 rating decision by the New York, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran's notice of disagreement was 
received in October 1996.  A statement of the case was mailed 
to the veteran in March 1997.  The veteran's substantive 
appeal was received in May 1997.  


REMAND

The veteran contends that he is entitled to service 
connection for PTSD since he was exposed to stressors during 
service which resulted in his development of PTSD.  In his 
application for compensation or pension, received in January 
1996, the veteran attached a narrative describing the 
following stressful events that occurred while the veteran 
served in Vietnam.

1. The veteran alleged that while serving in the 25th Infantry 
Division, 7/11th Artillery Unit based in Tay-Ninh, he lived 
next to the medi-vac hospital and that he helped unload 
wounded and dead servicemen.  On several occasions, he 
unloaded unknown body parts from the medi-vac helicopters.  

2. Although the veteran was a payroll specialist, he contends 
that he was assigned to guard duty five or six times per 
month.  One night in March or April 1968, during guard 
duty the veteran claimed that he was knocked unconscious 
by a short round from one of our own M-79 grenade 
launchers.  

3. On another occasion, the veteran alleged that while 
working in the finance office at Ten Ing base camp in the 
summer of 1968, a sergeant on his payroll came into the 
office after his helicopter was shot down.  According to 
the veteran, that sergeant bled to death right in front of 
him.

4. The veteran also alleged that his camp was often hit by 
random rocket attacks, and that on one occasion in the 
summer or fall of 1968, he was outside the camp with a 
girl and received a shrapnel wound in the back of his 
right leg.

5. The veteran alleged that during his 21 month tour in 
Vietnam, he was involved in several firefights during 
which bullets would often whiz past him.

6. The veteran reported that on one occasion in the summer or 
fall of 1968, he and another serviceman, Curtis Dolan, had 
to hide on the roof of a house while the Viet Cong raped 
his girlfriend.

7. The veteran also reported that his girlfriend, Lei Khanh, 
was killed during an explosion of their apartment building 
located in the Tri Mien Khe area on or about July 5, 1969.

During a VA examination in May 1996, the veteran reported 
that he served briefly in combat and that he usually went out 
into the field once per month for two to five days at a time.  
The veteran reported that he was involved in firefights, 
during which he observed other servicemen get killed.  The 
veteran also reported that his girlfriend was killed when 
their apartment was bombed. The veteran was diagnosed as 
having PTSD from his reported "Vietnam experiences."  It 
was noted that the veteran obtained a score of 111 on the 
Mississippi scale for PTSD (with 90% of Vietnam PTSD cases 
scoring over 107).  

In a statement in support of his claim, received in September 
1996, the veteran reiterated that he unloaded dead and 
wounded servicemen from the medi-vac helicopters, that he was 
subjected to sporadic rocket and mortar attacks, and that his 
girlfriend died in a bomb explosion.

As noted, the veteran was diagnosed as having PTSD by a VA 
examiner in May 1996.  In a December 1996 letter to the RO, 
the veteran's private psychologist, Dr. Francis Clifton also 
diagnosed the veteran as having PTSD based on DSM III 308.41.  
Dr. Clifton based his findings on the veteran's reported 
stressor that his girlfriend was killed in a bomb explosion 
of their apartment in Vietnam.  

In March 1999, the veteran was afforded a hearing before a 
member of the Board at the RO.  During the hearing, the 
veteran again reported that while he was stationed in Vietnam 
his girlfriend died in a bomb explosion.  The veteran also 
reported that a sergeant bled to death in his presence, and 
that he was involved in a major firefight, which may have 
occurred in February or March 1968.  The veteran named Curtis 
Dolan, another clerk who worked with him as someone who could 
verify that the veteran's alleged stressful events occurred.  
The veteran also noted another serviceman, "Spec 4 Jones", 
who lived in the apartment building that was bombed, would be 
able to corroborate the bomb explosion that killed his 
girlfriend.

Upon reviewing the veteran's contentions, the Board notes 
that the veteran alleges both combat and non-combat 
stressors.  

Applicable law provides service connection will be granted if 
it is shown a particular disease or injury resulting in 
disability was incurred or aggravated during active duty. 38 
U.S.C.A. §§ 1110.  In addition, in adjudicating a claim for 
PTSD, the applicable VA regulation states that service 
connection for PTSD requires medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed inservice stressor actually 
occurred, and a link, established by medical evidence between 
current symptomatology and the claimed inservice stressor.  
38 C.F.R. § 3.304(f).  In the case of Cohen v. Brown, 10 Vet. 
App. 128 (1997), the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
issued directives to be followed in cases where the issue is 
service connection for PTSD.  In sum, in the Cohen case, the 
Court confirmed that the evidence must show that the veteran 
has a clear diagnosis of PTSD, that the veteran was exposed 
to a stressor(s) during service (which may be combat or non-
combat service), and a link, established by medical evidence, 
between current symptomatology and the claimed inservice 
stressor.  

In the Cohen case, the Court provided distinctions between 
non-combat and combat service.  In cases of non-combat 
service, the Court indicated that 38 U.S.C.A. § 1154(b) is 
not applied.  If the veteran did not serve in combat and his 
stressor is therefore, not combat-related, the Court 
indicated that the veteran's own lay testimony is 
insufficient to establish the occurrence of the stressor and 
must be corroborated by credible supporting evidence.  The 
Cohen case indicated that credible supporting evidence 
includes lay/comrade statements as well as service department 
verification.  If the veteran engaged in combat during 
service, his claim must be considered under the reduced 
evidentiary threshold pursuant to 38 U.S.C.A. § 1154(b) for 
combat veterans.  In the Cohen case, the Court stated that 
38 C.F.R. § 3.304(f) and VA manual provisions are deficient 
in that they do not reflect the relaxed requirements of 
38 U.S.C.A. § 1154(b).  Under 38 U.S.C.A. § 1154(b), the 
combat veteran's testimony alone is enough to establish the 
occurrence of a stressor unless it is inconsistent with the 
circumstances, conditions, or hardships of service or unless 
the Board finds that, by clear and convincing evidence, a 
particular stressful event did not occur.  The Court stated 
that where the veteran had combat and a stressor(s) is 
related to combat, the veteran's lay testimony must be 
accepted as conclusive.  

In this case, as indicated, the veteran alleges both combat 
and non-combat stressors.  With regard to his combat 
stressors, the Board observes that an initial determination 
must be made as to whether the veteran served in combat and 
as to whether any of the alleged stressors factually 
occurred.  The Board notes that the RO has not determined 
whether the veteran had combat service.  In light of the 
veteran's contentions, the Board finds that the RO should 
determine whether or not the veteran served in combat.  The 
RO should make a list of all the veteran's claimed stressors 
and submit them to the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), formerly known as the 
U.S. Army & Joint Services Environmental Support Group (ESG) 
for verification including verification of whether the 
veteran served during combat.  The USASCRUR should also 
verify whether the veteran served in the 25th Infantry 
Division, 7/11th Artillery Unit based in Tay-Ninh in 1968, 
and whether the veteran lived next to the medi-vac hospital.  
The USASCRUR should also verify whether a lengthy firefight 
occurred at the veteran's base camp in February or March 
1968.  The RO should ask whether a Spec 4 Jones or a Curtis 
Dolan were stationed with the veteran and if the records show 
that a sergeant died in the summer of 1968 at the veteran's 
camp.

As noted above, the veteran has been diagnosed as having 
PTSD.  In the Cohen case, the Court noted that under 38 
C.F.R. § 3.304(f), a current medical diagnosis of PTSD must 
be an "unequivocal" one.  The Court further explained that 
a PTSD diagnosis by a mental health professional must be 
presumed to have been made in accordance with Diagnostic and 
Statistical Manual of Mental Disorders (DSM) criteria.  In 
other words, a diagnosis of PTSD by a mental health examiner 
will be presumed to be in accordance with DSM criteria as to 
adequacy of symptomatology and sufficiency of stressor.  In 
discussing the sufficiency of a stressor to support a 
diagnosis of PTSD, the Court pointed out that under the DSM-
III-R a psychologically traumatic event(s) must be shown to 
have had the potential of evoking significant symptoms of 
distress in almost everyone.  However, the Court further 
noted that under DSM -IV a subjective test had been adopted.  
Specifically, in order for a stressor to sufficiently support 
a diagnosis of PTSD: (1) a person must have been exposed to a 
traumatic event in which the person experienced, witnessed, 
or was confronted with an event that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of self or others; and (2) the person's 
response involved intense fear, helplessness, or horror.  The 
Court explained that DSM-IV's "stressor sufficiency" 
requirements involved medical questions requiring examination 
and assessment by a mental-health professional.  

The Board notes that the veteran's stressors must be 
factually verified in order for there to be a valid diagnosis 
of PTSD based on any of the alleged stressors.  That is, if a 
stressor did not factually occur, then a diagnosis based upon 
that stressor would not be valid.  As such, once the RO has 
attempted to verify the veteran's alleged stressors as 
indicated above, the veteran should be afforded a VA 
psychiatric examination by a psychiatrist who has been 
afforded all of the aforementioned information and records as 
well as the criteria of DSM III and DSM IV.  In regard to 
PTSD, the RO must specify for the examiner the stressor or 
stressors that it has determined are established by the 
record and the examiner must be instructed that only those 
events may be considered for the purpose of determining 
whether exposure to a stressor in service has resulted in 
current psychiatric symptoms and whether the diagnostic 
criteria to support the diagnosis of PTSD have been 
satisfied.  The examiner should integrate any previous 
psychiatric findings and diagnoses with current findings to 
obtain a true picture of the nature of the veteran's 
psychiatric status.  If a diagnosis of PTSD is deemed 
appropriate, the examiner should comment upon the link 
between the current symptomatology and one or more of the 
inservice stressors, if any, found to be established by the 
RO.  The report of examination should include the complete 
rationale for all opinions expressed. The criteria for PTSD 
contained in both DSM-IIIR and DSM-IV must be utilized by the 
examiner in determining whether the veteran has PTSD as a 
result of the inservice stressors provided by the RO.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should make a list of the 
veteran's claimed stressors and contact 
the USASCRUR, 7798 Cissna Road, 
Springfield, Virginia 22160, for 
verification including whether the 
veteran served during combat with the 
25th Infantry Division, 7/11th Artillery 
Unit based in Tay-Ninh in 1968.  The 
USASCRUR should also verify whether the 
veteran  was next to a medi-vac hospital, 
and whether his unit was subjected to 
firefights and rocket fire attacks.  The 
USASCRUR should verify that a helicopter 
was shot down in the summer of 1968 near 
the finance office where the veteran 
worked, and whether there were any 
survivors and whether a sergeant died in 
that camp in the summer of 1968.  The 
USASCRUR should verify whether the 
veteran served in combat and whether 
there was a Spec 4 Jones and Curtis Dolan 
stationed with the veteran.

2.  The RO should contact the veteran and 
inform him that he may specifically 
submit lay/comrade statements which 
support his report of the alleged 
stressors, including, but not limited to, 
statements from Curtis Dolan and  "Spec 
4 Jones".  

3.  The RO should also have the veteran 
examined and the examiner should 
determine if the veteran has residuals of 
a shrapnel wound of the right leg.

4.  With the additional information 
obtained and the evidence currently of 
record, the RO should review the file and 
prepare a summary of the stressors 
experienced by the veteran, making a 
specific determination as to which if any 
claimed stressors occurred.  The RO must 
determine if the veteran was in combat.  

5.  If the RO determines that any 
stressor(s) occurred the RO should have 
the veteran scheduled for a psychiatric 
examination who should be furnished the 
stressor(s) the RO has determined 
occurred.  The claims folder should also 
be furnished.  The examiner must be 
instructed that only the stressor(s) may 
be considered for the purpose of 
determining whether the veteran has PTSD 
due to the stressor(s).

6.  The RO should then review the record 
and ensure that all the above actions 
have been completed.  When the RO is 
satisfied that the record is complete and 
the psychiatric examination is adequate, 
the RO should review all of the evidence 
of record and readjudicate the issue of 
entitlement to service connection for 
PTSD, in light of the Cohen case.  If the 
action taken is adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  They should also be 
afforded the opportunity to respond to 
that supplemental statement of the case 
before the claim is returned to the 
Board.

No action is required of the veteran until further notice.  
The Board expresses no opinion, either factual or legal, as to 
the ultimate determination warranted in this case pending 
completion of the requested development.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



